UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1567


In Re:   GINO M. RICCELLI,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (1:12-cv-02481-JKB)


Submitted:   June 13, 2013                  Decided:   June 17, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gino M. Riccelli, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gino M. Riccelli petitions for a writ of mandamus,

alleging that the district court has unduly delayed in acting on

his 28 U.S.C. § 2241 (2006) petition.                   He seeks an order from

this court directing the district court to act.                       Our review of

the    district     court’s    docket   reveals        that   the    district   court

denied Riccelli’s § 2241 petition on May 10, 2013.                      Accordingly,

because the district court has recently decided Riccelli’s case,

we    deny   the    mandamus   petition       as    moot.     We     grant   leave   to

proceed      in    forma   pauperis.    We         dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                     PETITION DENIED




                                          2